       Case 1:18-cv-00131-TCB Document 317 Filed 04/13/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISON

MONTERIA NAJUDA ROBINSON,                    )
                                             )     Civil Action No.
      Plaintiff,                             )     1:18-cv-131-TCB
v.                                           )
                                             )
WILLIAM SAULS, et al.,                       )
                                             )
      Defendants.                            )
                                             )

                              NOTICE OF APPEAL

      Plaintiff, Monteria Najuda Robinson, through counsel and pursuant to Rule

4 of the Federal Rules of Appellate Procedure, hereby appeals to the United States

Court of Appeals for the Eleventh Circuit. Plaintiff appeals all Orders, including,

but not limited to, all dispositive orders such as Summary Judgment orders.

      Respectfully submitted this 13th day of April 2021,

                                                   /s/MARIO B. WILLIAMS
                                                   Mario B. Williams
                                                   GA Bar No. 235254

WILLIAMS OINONEN LLC
44 Broad Street, NW, Suite 200
Atlanta, Georgia 30303
(404) 254-0442 / (404) 935-9391 FAX
mwilliams@ndh-law.com
mario@goodgeorgialawyer.com
Counsel for Plaintiff


                                                                          1|Page
          Case 1:18-cv-00131-TCB Document 317 Filed 04/13/21 Page 2 of 2




                           CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically submitted the foregoing

NOTICE OF APPEAL to the Clerk of Court using the CM/ECF system which

will automatically send electronic mail notification of such filing to all counsel of

record.

      Respectfully submitted this 13th day of April 2021,

                                       /s/MARIO B. WILLIAMS
                                       Mario B. Williams
                                       GA Bar No. 235254

WILLIAMS OINONEN LLC
44 Broad Street, NW, Suite 200
Atlanta, Georgia 30303
(404) 254-0442 / (404) 935-9391 FAX
mwilliams@ndh-law.com
mario@goodgeorgialawyer.com
Counsel for Plaintiff




                                                                            2|Page
